Citation Nr: 0011550	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disability.

2.  Entitlement to service connection for a chronic bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from June 1978 to June 1981 
and from July 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the VARO 
in Waco, Texas, which denied service connection for the 
disabilities at issue.

At the time of a March 9, 1999, hearing before a hearing 
officer at the Roanoke RO, the veteran indicated that he was 
withdrawing his claim for a compensable evaluation for 
hearing loss.  In a written communication dated that same 
date, he indicated the only issues he was continuing to 
pursue at that time were those of service connection for neck 
and shoulder disabilities.  He stated he wanted all other 
issues to be withdrawn.  The Board finds, therefore, that it 
is without jurisdiction to render a decision regarding the 
veteran's hearing loss.  See Hamilton v. Brown, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if withdrawn); 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current chronic neck disorder and the veteran's active 
service.

2.  There is no competent medical evidence of a nexus between 
any current bilateral shoulder disability and the veteran's 
active service.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic neck disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

2.  The claim of entitlement to service connection for a 
chronic bilateral shoulder disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of a disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief 
in a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

A review of the evidence shows the veteran was seen on a 
number of occasions during service for various complaints, 
including bilateral shoulder and neck complaints.  Various 
diagnoses included trapezius muscle strain, left 
acromioclavicular muscle strain and questionable 
radiculopathy at C-5.  In his report of medical history made 
in conjunction with separation examination in June 1992, the 
veteran referred to pain in the neck and shoulders.  However, 
clinical examination at that time did not identify any neck 
or shoulder abnormality.

In a report of medical examination made in conjunction with 
Naval Reserve enlistment in April 1996, clinical evaluation 
did not identify any pertinent abnormality.

In his notice of disagreement dated in October 1998, the 
veteran reported that following separation from service, he 
did not have a job which provided him with medical benefits.  
He indicated he had no money to go to a doctor.  He related 
that since he was not working on a steady basis, he did not 
have enough money to go to town to see a doctor.

The veteran was accorded an examination of his joints by VA 
in November 1998.  He stated that he began to notice some 
pain in the back of his neck and in the suprascapular area 
bilaterally around 1978.  Findings were recorded and the 
impression was that the veteran had an element of cervical 
spondylosis.  Notation was also made of tendinitis of the 
shoulders of mild to moderate extent.  In an addendum to that 
examination, the examiner reported that cervical spine X-ray 
films showed mild arthritic changes of the cervical spine.  
The left shoulder film revealed a Grade I separation at the 
acromioclavicular joint.  

At a hearing before a hearing officer at the Roanoke RO in 
March 1999, the veteran indicated that he did not seek 
treatment for his neck and shoulder problems after service 
because he did not have any insurance and he could not afford 
to go to a doctor and receive treatment.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of not only a current 
disability, but also of a nexus between some inservice injury 
or disease and a current disability.  From a review of the 
record, it appears the only evidence which the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  He is not competent to provide evidence 
of a nexus between service and any current difficulty 
involving the shoulders or the neck.  There is no evidence of 
record to suggest that he is trained in medicine.  While he 
is competent to relate and describe symptoms he had in 
service, he is not competent to offer an opinion on matters 
that require medical knowledge, such as a diagnosis or 
determination of etiology.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board acknowledges, as also indicated above, that 
continuity of symptomatology may provide a basis for 
establishing service connection.  However, the provisions of 
38 C.F.R. § 3.303(b) do not relieve a veteran of the burden 
of providing a medical nexus in order to establish a well-
grounded claim.  Further, a veteran diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the reported continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for either a chronic neck disorder or a chronic 
bilateral shoulder disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.102, 4.3; Epps, 126 F.3d at 1468.  Therefore, 
the duty to assist is not triggered and VA has no obligation 
to further develop the veteran's claim.  Epps, 126 F.3d at 
1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a chronic neck disability and/or a chronic 
bilateral shoulder disability, he should produce medical 
evidence that establishes a link between the current 
diagnoses and his active service.  38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Service connection for chronic neck and bilateral shoulder 
disabilities is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 

